 



Exhibit 10.18a

AMENDMENT TO
LEASE AGREEMENT FOR A GAMMA KNIFE UNIT

     This AMENDMENT TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this “Amendment”)
is made effective December 13, 2003 (the “Effective Date”), by and between
Methodist Healthcare System of San Antonio, Ltd., d/b/a Southwest Texas
Methodist Hospital, a Texas Corporation (“Hospital”), and GK Financing, LLC, a
California limited liability company (“GKF”).

RECITALS

     WHEREAS, on October 29, 1996, GKF and Hospital executed a Lease Agreement
for a Gamma Knife Unit, and an Addendum dated October 31, 1996 (collectively,
the “Original Lease”);

     WHEREAS, the parties desire to amend the terms and provisions of the
Original Lease as set forth herein.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

     1.     Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meaning set forth in the Original Lease.

     2.     Lease Extension. The original ten (10) year Gamma Knife Service Term
set forth in Paragraph 3 of the Original Lease shall be extended for an
additional two (2) years plus the number of days the Equipment is not available
for clinical use during Cobalt reloading (the “Cobalt Reloading Period”). The
Commencement Date of the Gamma Knife Service Term was March 17, 1998, and the
Cobalt Reloading Period consisted of twenty-two (22) days.. Accordingly, the
date on which the Gamma Knife Service Term expires shall be extended from
March 16, 2008 to April 7, 2010, (which includes the Cobalt Reloading Period).

     3.     Cobalt Reload. The existing Cobalt-60 was removed from, and new
Cobalt-60 reloaded into, the Equipment during the Cobalt Reloading Period
commencing on or about December 13, 2003. The costs to remove and reload
Cobalt-60 on the Equipment shall be the sole responsibility of GKF.

     4.     Paragraph 5 of the Original Lease shall be deleted in its entirety.

     5.     Marketing Support. Paragraph 6 of the Original Lease shall be
deleted in its entirety and replaced with the following:

-1-



--------------------------------------------------------------------------------



 



      Per Procedure Payments. As its sole consideration for the lease of the
Equipment and the provision of administrative support, Hospital shall pay GKF
the per procedure payment of * for each procedure that is performed using the
Equipment during the first five (5) years of this Agreement starting from the
Commencement Date (i.e., from March 17, 1998 through March 16, 2003).        
“The per procedure payments during the sixth (6th) year of this Agreement as
extended by the Cobalt Reloading Period (i.e., from March 17, 2003 through
April 7, 2004) shall be determined as follows:

     
“Annual Procedures
  Per Procedure Payment
*
  *
*
  *
*
  *
*
  *



      “The per procedure payments during the seventh (7th) year of this
Agreement and during each subsequent year thereafter through the expiration of
this Agreement (i.e., from April 8, 2004 through April 7, 2010) shall be
determined as follows:

     
“Annual Procedures
  Per Procedure Payment
*
  *
*
  *
*
  *
*
  *



      “Notwithstanding anything to the contrary set forth herein, (a) for
purposes of determining the per procedure payment, the number of annual
procedures performed shall be reset to zero (0) on March 17, 2003, on April 8,
2004, and on each April 8th thereafter through the expiration of this Agreement;
and (b) there shall be no retroactive adjustment of the per procedure payment
irrespective of whether the number of procedures performed reaches a lower per
procedure payment level. For example, if * procedures are performed during the
eighth year, Hospital would pay * for each of the first * procedures, and * for
each of the next *.         “If no procedures are performed utilizing the
Equipment, no charges shall be incurred by Hospital.         “A procedure shall
be defined as a single patient treatment session that may include one or more
isocenters during that session. Hospital shall be billed on the fifteenth (15th)
and the last day of each month for the actual number of procedures performed
during the first and second half of the month, respectively. Hospital shall

-2-



--------------------------------------------------------------------------------



 



      pay the procedures invoiced within thirty (30) days after being invoiced.
Interest shall accrue at the rate of 1-1/2% per month on all invoices remaining
unpaid after 45 days.”



  6.   Paragraph 8(e) of the Original Lease shall be deleted in its entirety and
replaced with the following:



  (e)   Use best efforts to develop and implement an ongoing marketing program
that is specific to the Equipment (the “Marketing Program”), which shall
include, without limitation (i) providing reasonable and customary marketing
materials (i.e., brochures, announcements, seminars for physicians by
neurosurgeons and radiation therapists, etc.) for the Gamma Knife service to be
operated by the Hospital; and (ii) employing an individual, who shall be
employed only after consultation with GKF, whose primary responsibility shall be
to provide marketing services for the Gamma Knife service to be operated by the
Hospital (the “Marketing Employee”). All of the costs and expenses of the
Marketing Program, including, without limitation, all compensation paid to the
Marketing Employee, shall be borne solely by Hospital.



      The Marketing Program including, without limitation, all advertisements,
brochures and other marketing materials, shall be subject to review by GKF prior
to their use. Hospital and GKF shall discuss the Marketing Program on a regular
basis, which shall be not less than once per month. In the event Hospital
materially fails to provide marketing efforts under the Marketing Program
generally consistent with the level and scope of such efforts, as made by
Hospital during its 2003 fiscal year, and such material failure continues for at
least thirty (30) calendar days, GKF at is option may either (i) terminate this
Agreement upon providing Hospital with thirty (30) calendar days written notice;
or (ii) upon providing fifteen (15) calendar days written notice to Hospital,
increase the per procedure payments owed by Hospital from * per procedure to *
per procedure for each of the * procedures during the seventh (7th) year of this
Agreement and during each subsequent year thereafter through the expiration of
this Agreement (i.e., from April 8, 2004 through April 7, 2010) subject to the
procedures set forth in Section 6 of this Agreement.

          6.     Paragraph 17 of the Original Lease shall be deleted in its
entirety and replaced with the following:

-3-



--------------------------------------------------------------------------------



 



      “17. Options.

     ”(a) Hospital shall have the option, exercisable as set forth below to:

     ”(i) Renegotiate this Agreement on terms mutually agreeable to GKF for a
specified renewal term taking into account the first twelve (12) years of
activity of the Equipment at the Site. Pursuant to Paragraph 17(a)(ii), if terms
and conditions of an extension are not executed by both parties by the end of
the eleventh (11th) year of the Gamma Knife Service Term (as extended by the
Cobalt Reloading Period (i.e., April 7, 2009), this Agreement shall terminate.
Both parties shall negotiate in good faith on the terms and conditions of an
extension of this Agreement.

     ”(ii) Terminate this Agreement. If Hospital fails to renew this Agreement
as provided in Paragraph 17(a)(i) above, GKF shall, at its sole expense remove
the Gamma Knife within a reasonable period of time after the expiration of the
Gamma Knife Service Term. Hospital shall cooperate in good faith in such
removal.

     ”(iii) Purchase the Equipment from GKF at the end of the Gamma Knife
Service Term, at a price equal to * if at least * paid procedures have been
performed during the Gamma Knife Service Term.

     ”(iv) Purchase the Equipment from GKF at the end of the Gamma Knife Service
Term at a price equal to * of its Fair Market Value. Should Hospital pay for the
cost to reload the Cobalt on the Equipment during the original Gamma Knife
Service Term, any increase in Equipment value attributed to Cobalt reloading
will be excluded from determining the Equipment’s Fair Market Value.

     “Hospital shall exercise one (1) of the four (4) options referred to above,
by mailing an irrevocable written notice thereof to GKF at Four Embarcadero
Center, Suite 3700, San Francisco, California, 94111, by certified mail, return
receipt requested, postmarked on or before the end of the eleventh (11th) year
of the Gamma Knife Service Term (as extended by the Cobalt Reloading Period
(i.e., April 7, 2009). Any such notice shall be sufficient if it states in
substance that Hospital elects to exercise its option and states which of the
four (4) options referred to above Hospital is exercising.

-4-



--------------------------------------------------------------------------------



 



          7.     Full Force and Effect. Except as otherwise amended hereby or
provided herein, all of the terms and provisions of the Original Lease shall
remain in full force and effect. Notwithstanding the foregoing, to the extent of
any conflict or inconsistency between the terms and provisions of this Amendment
and that of the Original Lease, the terms and provisions of this Amendment shall
prevail and control.

          IN WITNESS WHEREOF, the parties have executed this Amendment effective
as of the Effective Date.

      “HOSPITAL”   “GKF”
Methodist Healthcare System of San
Antonio, Ltd, d/b/a Southwest Texas
Methodist Hospital

  GK Financing, LLC
 
   
By: /s/ James C. Scoggin, Jr.
  By: /s/ Craig K. Tagawa
 
   
Name: James C. Scoggin, Jr.
  Craig K. Tagawa
Title: Executive Vice President
  Chief Executive Officer
 
   
Approved as to Form:
   
 
   
By: /s/ Elizabeth Henry
   
 
   
Elizabeth Henry
   
General Counsel
   

-5-